NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JACOB MUNT, DC #X51508,                      )
                                             )
             Appellant,                      )
                                             )
v.                                           )
                                             )      Case No. 2D18-2771
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed June 28, 2019.

Appeal from the Circuit Court for
Hillsborough County; Christopher Nash,
Judge.

Rachel E. Reese of O'Brien Hatfield, P.A.,
Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Blain A. Goff, Assistant
Attorney General, Tampa, for Appellee.



PER CURIAM.


             Affirmed.



SLEET, ROTHSTEIN-YOUAKIM, and BADALAMENTI, JJ., Concur.